DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9 and 17-20, drawn to the method, classified in 134/22.18.
II. Claims 10-16, drawn to the apparatus, classified in 134/166R.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, process as claimed can be practiced by another and materially different apparatus which does not include a vacuum pump. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Separate status in the art, a different field of search, separate classification.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mr. Shortledge for Mr. Dougherty on 5/10/2022, a provisional election was made with traverse to prosecute the invention of Group I, claims 1-9 and 17-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is unclear what the skilled artisan would consider as “high pressure”.  Claim 6 is indefinite because it is unclear what layers are being deposited on the surfaces of the processing chamber. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arno et al. (US6620256).
Re claim 1, Arno et al. teach a method for cleaning the interior surfaces of processing chambers comprising introducing a first cleaning chemistry (i.e. halogenated substance, col. 4, lines 30-45; col. 3, lines 50-60) into the processing chamber to generated a first internal pressure and removing deposits from the chamber and removing the cleaning chemistry.  Specifically, col. 7, lines 15-20 teaches that the processing chamber with the halogenated substance has a pressure from about 1 to about 760 torr, and further teaches in col. 7, lines 45-50 of introducing a purge gas (inert gas) to purge any remaining halogenated substances from the interior of the chamber.  
Re claims 1 and 9, Arno et al. teach the invention substantially as claimed with the exception of “greater than 1.1 atm”.  Arno et al. teach “about” 760 torr, wherein 760 torr is 1 atm. The word “about” permits some tolerance. At least about 10% was held to be anticipated by a teaching of a content not to exceed about 8%, see In re Ayers, 154 F 2d 182,69 USPQ 109 (CCPA 1946). A pressure limitation of 2-15 pounds per square inch was held to be readable on a reference which taught a pressure of the order of about 15 pounds per square inch, see In re Erickson, 343 F 2d 778, 145 USPQ 207 (CCPA 1965).   Absent of a showing of criticality and/or unexpected results, in view of the teachings of Arno et al., it would have been well within the level of the skilled artisan to adjust the pressures to greater that 1.1atm, since 1.1 atm is close to 1 atm (760 torr) and the skilled artisan would reasonably expect the teachings of “about 760 torr” to include the claimed pressure range since the term “about” permits some tolerance.   Re claim 2, refer to col. 6, lines 45-50.  Re claims 3-4 and 18, col. 13, lines 20-25 teaches that the cleaning comprising static cleaning with the halogenated substance, followed by purging with an inert gas, and repeating the cycle multiple times.  The examiner argues that generating a second internal pressure during a second cleaning period reads on purging with the inert gas, wherein the second internal pressure (i.e. venting) is less than the first internal pressure, since the first internal pressure can have values of greater than 1 atm because of the “about” limitations.  Furthermore, col. 8, lines 30-35 teaches that the internal pressure within the processing chamber may be alternated between high and low pressures.  Re claims 4 and 19, generating a second internal pressure with the processing chamber is met as a result of performing the same step of intruding a second cleaning chemistry (i.e. inert gas) into the processing chamber).  Re claim 5, the limitations are met since Arno et al. teach the first cleaning chemistry comprising a halogenated substance and a second cleaning chemistry comprising an inert gas.  Re claim 6, the limitations are met in view of the indefiniteness. Furthermore, applicant is directed to col. 4, lines 20-25 which teaches forming deposition residues on the workpiece and interior surfaces of the processing chamber.   Re claim 17, the limitations differ from that of claim 1, which respect to treating and removing the substrate from the processing chamber; applicant is directed to col. 4, lines 15-30, steps a-e. 
Claims 7-8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arno et al. (US6620256) in view of Terashima et al. (US2010/0297786).
Re claims 7-8 and 20, Arno et al. teach the invention substantially as claimed with the exception of the substrate being processed at a processing pressure less than, greater than or equal to the first internal pressure of 1.1 atm.  Arno et al. teach subjecting the substrate to CVD processing (col. 4, lines 13-15). Terashima et al. teach a method of manufacturing a semiconductor. Paragraph 65 teaches that during vapor deposition, the pressure of the chamber is stayed or at reduced ambient pressure depending on the various gases that are introduced.  Absent a showing of criticality and/or unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Arno et al. to include adjusting the pressures during processing of the substrate, as taught by Terashima et al., depending upon such factors as the various gases being introduced into the processing chamber. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Shrotriya teaches a two-step process for cleaning a substrate. Basceri et al. teach plasma cleaning at ambient pressure.  Park teaches a method of preventing particle generation in a chamber.  Heerens teaches a method of removing particles.  Hua et al. teach remote plasma clean. Zajac et al. teach a method for in-situ chamber cleaning. Nodera  et al. teach a film forming apparatus and method.  Endoh et al. teach a reactor cleaning apparatus. Noda et al. teach a method of cleaning an interior of a process chamber. Kameda et al. teach a cleaning method.  Shah et al. teach cleaning a processing chamber. Doan et al. teach using pulsing to clean a chuck. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297. The examiner can normally be reached M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc